PER CURIAM.
By this appeal, appellant challenges the judgment of conviction, entered pursuant to appellant’s guilty plea, of the offense of uttering a forgery.
The Public Defender has heretofore filed a brief in this cause wherein he concludes that there was no assignable error in the proceedings below. Appellant was thereafter afforded an opportunity to file a brief in his own behalf and was granted an extension of time within which to do so. No such brief has been filed by appellant.
We have carefully reviewed the full record in this cause, and we concur with the representation of the Public Defender that no justiciable assignment of error could be made as to the trial proceedings.
The judgment appealed is therefore affirmed.
SPECTOR, C. J., and JOHNSON and WIGGINTON, JJ., concur.